Citation Nr: 1807030	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-14 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

A. Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from February 1986 to February.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was previously before the Board in November 2015, at which time the claims at issue were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to service connection for fibromyalgia is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not been diagnosed with chronic fatigue syndrome during the pendency of the claim or proximate thereto.  


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has chronic fatigue syndrome related to her active service or, in the alternative, that her chronic fatigue syndrome is secondary to her service-connected subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder.  

Service treatment records (STRs) are silent for complaints of, treatment for, or a diagnosis of chronic fatigue syndrome while the Veteran was in active service.  In January 1990, the Veteran was afforded a separation examination.  There is no indication from that examination report that the Veteran had a diagnosis of chronic fatigue syndrome at the time of her separation from active service, or that she even had symptoms which could be associated with a later diagnosis of chronic fatigue syndrome at the time of separation. 

A review of the Veteran's post-service medical treatment records shows that the Veteran received treatment from the VA Medical Center, Naval Medical Center (NMC), and private providers for various disabilities, including her complaints of chronic fatigue syndrome.  However, there is no indication from the record that the Veteran has a confirmed diagnosis of chronic fatigue syndrome, let alone one that has been related to her active service or a service-connected disability.  

In October 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that she had been diagnosed with chronic fatigue syndrome in 1999.  She reported the following symptoms associated with her diagnosis: low grade fever, frequent sore throat, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, migrating joint pain, depression, anxiety, forgetfulness, sleep disturbance, an inability to concentrate, confusion, and headaches.  She reported that the fatigue and tiredness has lasted at least six months, but she reported that she was not receiving any treatment for her reported diagnosis of chronic fatigue syndrome.  Based on the examination results, a review of the record, and the interview with the Veteran; the examiner found that the Veteran did not have a diagnosis of chronic fatigue syndrome.  In this regard, the examiner noted that there was no pathology present to render such a diagnosis as the Veteran did not have both the primary criteria, or at least six of the 10 secondary criteria for a diagnosis of chronic fatigue syndrome.  The examiner opined that it was less likely as not that chronic fatigue syndrome was related to her active service.  In this regard, the examiner reiterated that a diagnosis of chronic fatigue syndrome could not be made and while the Veteran reported she was diagnosed with chronic fatigue syndrome at the NMC in 1999, a review of those treatment records failed to show a diagnosis of chronic fatigue syndrome.  In fact, the examiner cited to records in which the Veteran clearly claimed she was in "excellent health."  The examiner further noted that he was unaware of any studies which revealed a high incidence of chronic fatigue syndrome as a side effect of receiving the anthrax vaccination.  

In January 2016, the Veteran was afforded another VA examination.  At that time, based on the examination results, a review of the record, and an interview with the Veteran; the examiner found that the Veteran did not have chronic fatigue syndrome.  In this regard, the examiner noted that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  In fact, the Veteran had other established diagnoses which accounted for her fatigue, including her fibromyalgia and depression, both of which contemplated symptoms of fatigue.  Further, the examiner noted that the Veteran also had poor sleep patterns as a result of both her fibromyalgia and depression, which also accounted for her reported fatigue.  As the Veteran did not have chronic fatigue syndrome, the examiner did not provide opinions regarding etiology or aggravation of such a disability.  

The Board finds that the October 2010 and January 2016 VA examination and opinion reports are adequate, especially when read in conjunction with one another, because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Veteran has not provided any medical evidence to establish a confirmed diagnosis of chronic fatigue syndrome.  Therefore, the Board finds that the VA examination and opinion reports are the most probative evidence of record.  

While the Veteran is competent to report observable symptoms of fatigue, she is not competent to provide a diagnosis of chronic fatigue syndrome, as that requires medical testing and expertise, and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case. 

The Board notes that for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no evidence of record showing the Veteran to have a diagnosis of chronic fatigue syndrome.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As the Veteran does not have a diagnosis of chronic fatigue syndrome, neither direct nor secondary service connection is applicable in this case.  

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for chronic fatigue syndrome is not warranted.  38 U.S.C. §5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for chronic fatigue syndrome is denied. 


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

In the November 2015 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature and etiology of her fibromyalgia, to include whether it was caused or aggravated by a service-connected disability.  The examiner was specifically directed to determine whether the Veteran's fibromyalgia was as likely as not caused or aggravated by the Veteran's service-connected subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder.  

A review of the record shows that the Veteran was afforded the directed VA examination in January 2016.  However, the examiner failed to provide the requested opinion.  Instead, the examiner found that the Veteran's records did not establish a diagnosis of an autoimmune blistering disorder.  As the Veteran is service-connected for that disability, it was not within the examiner's purview to determine whether a diagnosis of such was established by the record.  Rather, the examiner was asked to provide an opinion as to whether subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder could cause or aggravate fibromyalgia.  As the examiner did not provide the directed opinions, the January 2016 VA examination and opinion report is incomplete and cannot serve as the basis of a denial of entitlement to service connection.  

For those reasons, the Board finds that the development conducted does not adequately comply with the directives of the November 2015 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that another medical opinion should be obtained by an examiner who has not previously examined the Veteran or provided an opinion with regard to this appeal.  

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2.  Then, return the claims file to the VA Medical Center for an addendum opinion.  The claims file must be made available to, and reviewed by the examiner.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that fibromyalgia was caused or chronically worsened by a service-connected disability, to specifically include subcorneal acantholytic bullous dermatosis, autoimmune blistering disorder and/or depressive disorder.  In forming the opinion, the examiner is not asked to determine whether the Veteran has current diagnoses of her service-connected disabilities.  Rather, the examiner should only consider whether fibromyalgia could be caused or chronically worsened by any of the disabilities for which the Veteran is currently service-connected.  

Another VA examination of the Veteran should only be performed if determined necessary by the examiner providing the requested opinions.  

The rationale for all opinions expressed must be provided.


3.  Confirm that all VA medical opinions provided and any necessary VA examination reports comport with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


